Territory of Michigan—in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND SIX.

The United States versus Henery B. Brevote Lieutenant

Sur Indictment ss—
And the said Henery B Brevote against whom the Indictment aforesaid is brought by the name of Henery B Brevote Lieutenant by E Brush his attorney comes and defends the wrong & Injury when &c and prays oyer of the Indictment aforesaid and to him it is read &c which being read and heard the said Henery B Brevote for Plea saith that he ought not to be held to answer unto the Indictment aforesaid nor put himself upon his trial for the crime therein alledged. Because he saith that he the said Henery B Brevote heretofore towit on this present term of September in the present year of our Lord one thousand eight hundred and six, to wit in the Supreme Court aforesaid was indicted tried and found guilty of a certain assault and battery committed by him the said Henery B Brevote on the body of one David Morison to wit at Detroit aforesaid in the territory aforesaid on the evening of the aforesaid eighth day of December in the year aforesaid as by a reference to the record aforesaid will more fully appear, which said conviction in form aforesaid had the said Henery B Brevote avers was had for the same identical crime that is now thereof above charged against him the said Henery B Brevote in the Indictment aforesaid, and the said Henery B Brevote doth also further aver that he is identically the same person that was charged in the conviction aforesaid and that now stands charged in the indictment aforesaid and this he is ready to certify and prove as the court *93may direct Wherefore he prays Judgment if he the said Henery B Brevote shall be held to plead & answer unto the Indictment aforesaid—And further the said Henery B Brevote saith he is not guilty in manner and form as he is above thereof charged ss. By E Brush attny

[In the handwriting of Elijah Brush]